200 F.2d 559
Mrs. Jessie CLARK, Executrix of the Estate of Mrs. LillieSlusmeyer, and Administratrix of CTA De Bonis Nonof the Estate of Herman H. Slusmeyer, Appellant,v.Louis SLUSMEYER, Appellee.
No. 11525.
United States Court of Appeals Sixth Circuit.
Dec. 18, 1952.

Raymond C. Schultz and Francis T. Goheen, Paducah, Ky., and T. Robert Acklen, Memphis, Tenn., for appellant.
Richard R. Bryan and E. P. James, Paducah, Ky., for appellee.
Before ALLEN, McAllister, and Miller, Circuit Judges.
PER CURIAM.


1
The above cause coming on to be heard upon the transcript of the record, the briefs of the parties, and the argument of counsel in open court, and it appearing that the judgment of the district court, D.C., 99 F.Supp. 484, is sustained by substantial evidence, and no prejudicial error appearing on the trial of the case, and the court being duly advised,


2
Now, therefore, it is ordered, adjudged, and decreed that the judgment be and is hereby affirmed, in accordance with the findings of fact, the order and additional findings of fact and the conclusions of law of the district court.